DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Claim Status
Claims 1-10 and 12-17 are pending and are examined. Claims 18-20 are cancelled. Claim 11 is missing from claim set 12/7/21 as there is no claim numbered as 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 5-7, 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boyanov et al. (2016/0017416).
claim 1, Boyanov et al. teach a sequencing device structure [0005] comprising an array of metallic conducting electrode pairs [0067], each electrode pair defining a bridging source and drain arrangement separated by a nanogap [0032][0090], the electrode pairs deposited and patterned on a dielectric substrate[0091];
A graphene layer deposited onto each electrode pair bridging the source and drain electrodes ([0091] graphene is taught to be used for conduction) (Figure 1) wherein each electrode pair is in electrical isolation from each other[0099][0101]; and 
A dielectric masking layer contacting the graphene layer [0101], the masking layer having an opening exposing a portion of the graphene layer directly over each nanogap, wherein each opening is dimensioned in size to accommodate one and only one polymerase enzyme molecule at least one polymerase enzyme molecule ([0105] Any of a variety of reaction components can be attached to a charge sensor. For example, a receptor, such as an antibody or lectin; a ligand, such as a nucleotide, epitope, carbohydrate, or drug candidate; a nucleic acid such as target nucleic acid, tether nucleic acid or other nucleic acid set forth in connection with a reaction set forth herein; or an enzyme, such as a polymerase or other nucleic acid binding enzyme, a kinase, phosphatase, exonuclease, protease, or metabolic enzyme [0107] Any of a variety of polymerases can be used in a method or composition set forth herein including, for example, protein-based enzymes isolated from biological systems and functional variants thereof.)

claims 2 and 3, Boyonov et al. teach comprising one and only one polymerase enzyme molecule bonded to the exposed portion of the graphene layer through the opening. ([0105] Any of a variety of reaction components can be attached to a charge sensor. For example, a receptor, such as an antibody or lectin; a ligand, such as a nucleotide, epitope, carbohydrate, or drug candidate; a nucleic acid such as target nucleic acid, tether nucleic acid or other nucleic acid set forth in connection with a reaction set forth herein; or an enzyme, such as a polymerase or other nucleic acid binding enzyme, a kinase, phosphatase, exonuclease, protease, or metabolic enzyme. [0106] the same species of polymerase can be attached to each of the charge sensor. This configuration can provide an expected uniform output from each charge sensor, but for differences in the other reaction components that come into contact with each respective charge sensor. Such a configuration can be achieved by providing a fluid that is homogeneous with respect to having a single type of polymerase when attaching the polymerases to the charge sensors. [0107] Any of a variety of polymerases can be used in a method or composition set forth herein including, for example, protein-based enzymes isolated from biological systems and functional variants thereof.)

With regard to claim 5, Boyonov et al. teach in [0099] a charge sensor having a 20nm diameter with a 10nm pinched area (nanogap) can be particularly useful.

With regard to claim 6, Boyonov et al. teach in [0094] that in some embodiments a single reaction component can be attached to a charge sensor by creating one single covalent defect on the charge sensor (i.e., the techniques incorporated by reference 

With regard to claim 7, Boyonov et al. teach that graphene nanoribbon FETs as well as nanoribbon FETs from other 2D materials such as a MoS2 and silcene [0032][0067][0096].

With regard to claim 13, Boyonov et al. teach the capability of their device for bonding the polymerase enzyme via van der Waals forces [0031][0118].

With regard to claim 14, Boyonov et al. teach the use of pi-pi stacking [0117].

With regard to claim 15, Boyonov et al. teach biotin, streptavidin [0118], thiols, amines, or carboxylic groups in addition to all those moieties sold by Thermo Fisher or Sigma Aldrich [0117].

With regard to claim 16, Boyonov et al. teach a gate electrode that is parallel to each electrode [0027][0090] as the channel conductance between the source and the drain is switched on and off by a third (gate) electrode that is capable of being capacitively coupled through a thin dielectric layer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Boyanov et al. (2016/0017416) in view of Han et al. (Physical Review Letters 98, 206805 (2007).

Boyanov et al. do not teach that the electrodes are made of Gold or doped Silicon.
Han et al. teach that graphene sheets are contacted with Cr/Au metal electrodes (206805-4).
Han et al. teach a heavily doped Si substrate(206805-2).
It would have been obvious to a person of skill in the art at the time the invention was made to have included the electrodes and doped Si taught by Han et al. within the device of Boyanov et al. as Han et al. teach energy Band Gap engineering in graphene nanoribbons and Gold electrodes and doped Si are both well known concepts in the semiconductor realm used to effectively tune the system.  Furthermore, combining prior art elements according to known methods to yield predictable results would have been obvious to one skilled in the art at the time the invention was made. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Boyanov et al. (2016/0017416) in view of Ren et al. (J Am Chem Soc, 2014, 136, 16609-16617).
	With regard to claims 8-10, Boyanov et al.’s teachings can be seen above but do not teach the details of the defect density or band gap value.

	It would have been obvious to a person of skill in the art at the time the invention was made to have to have used the defect density and bandgap energy as both are well known concepts in the prior art as combining prior art elements according to known methods to yield predictable results would have been obvious to one skilled in the art at the time the invention was made. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Boyanov et al. (2016/0017416) in view of Lau et al. (Materials Today June 2012 Volume 15 Number 6 238-245).
The teachings of Boyanov et al. can be seen above but do not include a teaching of a suspended graphene layer.
Lau et al. teach that graphene is a truly unique material, with the double identity as both an elastic membrane and an electron system.  Suspended devices have 
It would have been obvious to one of skill in the art at the time the invention was made to have suspended the layer of Graphene taught by Boyanov as encouraged to do so by Lau et al. in an attempt to harness the most revealing experiments on graphene to date as they have extraordinary mechanical, thermal, and electronic properties.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Boyanov et al. (2016/0017416) in view of Oostinga et al. (Nature Materials Vol. 7 Feb 2008 151-157).
The teachings of Boyanov et al. are above but do not teach the use of a gate electrode that is perpendicular to the nanogap spacing.
Oostinga et al. teach applying an electric field to graphene in a perpendicular manner (Figure 1).
	It would have been obvious to a person of skill in the art at the time the invention was made to have to have used the perpendicularly applied electric field as taught by Oostinga et al. within the device of Boyanov et al. as Oostinga et al. encourage using a double gate device configuration that enables an electric field to be applied perpendicular to the plane.  Furthermore, combining prior art elements according to known methods to yield predictable results would have been obvious to one skilled in the art at the time the invention was made. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

Response to Arguments
Applicant's arguments filed 12/7/21 have been fully considered but they are not persuasive. 

First, Applicant argues on page 4 that an amendment was made to claim 1 and Boyanov does not disclose or suggest forming an “opening is dimensioned in size to accommodate one and only one polymerase enzyme molecule”. 
In response, the examiner respectfully disagrees. The limitation “dimensioned in size to accommodate one and only one polymerase enzyme molecule” is directed to intended use of the device. Are all polymerase enzyme molecules the same size? If not, then the device is not limited to one size. Applicant may specify a particular polymerase enzyme molecule in which there is a single one attached to the surface of a top layer. The examiner also notes that the “dimensioned in size” limitation does not preclude other molecules from being accommodated in each opening.

Second, Applicant argues on page 5 that the dependent claims should be reconsidered in light of the amended recitation of claim 1 which require an opening “dimensioned in size to accommodate one and only polymerase enzyme molecule.”
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796